Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-11, 13-20 are active in this application as the result of the cancellation of claims 2 and 12.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1, 3-11, 13-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of patent No. 10,423,638.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scopes and they are claiming common subject matter, as follows: 
	        Instant Application				         10,423,638			
1. A computer-implemented method comprising: 
receiving an identification of log data that records occurrences of events, wherein the log data associates each event with a respective user-assigned group identifier; 


indexing the log data including generating respective indexed groups that each include all events in the log data having a same user-assigned group identifier; 








searching the respective indexed groups to identify a plurality of matching indexed groups having events associated with the reference parameter; 





identifying one or more predicted events from the plurality of matching indexed groups, the one or more predicted events being events that are most likely to co-occur, in the indexed groups, with events associated with the reference parameter, and
providing, to a user device, a result comprising, for each respective predicted event of the identified one or more predicted events: the respective predicted event: a score representing a correlation between the respective predicted event and the reference parameter; and a quantity representative of a number of respective indexed groups that include the respective predicted event and the reference parameter.


3. The method of claim 1, further comprising: identifying, from the log data, one or more respective attributes that are associated with the events.

4. The method of claim 3, wherein the one or more respective attributes comprise an event time.

5. The method of claim 4, wherein the event time comprises a start time and an end time.

6. The method of claim 1, wherein receiving the query specifying the reference parameter comprises receiving the query specifying a time; and searching the indexed groups to identify the plurality of matching indexed groups having events associated with the reference parameter comprises searching the indexed groups to identify the plurality of matching indexed groups having events within a time period determined by the specified time.

7. The method of claim 1, wherein indexing the log data further comprises: receiving a user-defined specification of a plurality of different event types to be indexed; and indexing the log data according to the user-defined specification and the user-assigned group identifiers.

8. The method of claim 7, wherein receiving the user-defined specification of the plurality of different event types to be indexed comprises receiving an identifier for a file that includes the user-defined specification of the plurality of different event types.

9. The method of claim 8, wherein receiving the identifier for the file that includes the user-defined specification of the plurality of different event types comprises receiving the identifier for the file that includes the user-defined specification of the plurality of different event types and the identification of the log data the records occurrences of events.

10. The method of claim 1, wherein identifying one or more predicted events from the plurality of matching indexed groups comprises computing respective scores for multiple events included in the plurality of matching indexed groups, wherein the respective score for a particular event represents how frequently the particular event occurs in one of the plurality of matching 

receiving an identification of log data that records occurrences of events, wherein the log data associates each event with one or more respective attributes and a respective 
user-assigned group identifier of a plurality of user-assigned group identifiers;  
indexing the log data including generating respective indexed groups that are indexed by the user-assigned group identifiers, each indexed group including all events in the log data having a same user-assigned group 
identifier;  
receiving, from a user device, a query specifying a reference parameter and the predicted events being events identified by the log data that are most likely to co-occur, in 
the indexed groups, with events associated with the reference parameter;  
searching the indexed groups to identify a plurality of matching groups that are each associated with the reference parameter;  computing respective scores for multiple events included in the plurality of matching groups, wherein the respective score for a particular event represents how frequently the particular event occurs in the matching groups associated with the reference parameter compared to how frequently the particular event occurs in groups indexed by the user-assigned group identifiers;  
computing, from the respective scores, one or more predicted events occurring in the plurality of matching groups, the one or more predicted events being events that are most likely to co-occur in the indexed groups with events associated with the reference parameter; and 
providing, to the user device, the computed one or more predicted events in response to receiving the query. 
 
2.  The method of claim 1, wherein: the one or more respective attributes comprise an event time; receiving, from the user device, the query specifying the reference parameter comprises receiving the query specifying a time; and searching the indexed groups to identify the plurality of groups having events 
associated with the reference parameter comprises searching the indexed groups to identify the plurality of groups having events within a time period determined by the specified time. 
 
3.  The method of claim 2, wherein the event time comprises a start time and an end time. 
 








4.  The method of claim 1, wherein receiving, from the user device, the identification of the log data that records occurrences of events comprises receiving one or more uniform resource identifiers that indicate one or more 
locations at which the log data is stored. 
 
5.  The method of claim 4, wherein indexing the log data comprises retrieving the log data using the one or more uniform resource identifiers that indicate the one or more locations at which the log data is stored. 
 
6.  The method of claim 1, wherein providing, to the user device, the computed one or more predicted events in response to receiving the query comprises providing, for each predicted event in the computed one or more predicted events, a score indicating a likelihood that the predicted event will occur given the reference parameter. 
 
7.  The method of claim 1, wherein providing, to the user device, the computed one or more predicted events in response to receiving the query comprises providing, for each predicted event in the computed one or more predicted events, a value indicating a total quantity of event occurrences that include the reference parameter and the predicted event. 
 
8.  The method of claim 1, wherein providing, to the user device, the computed one or more predicted events in response to receiving the query comprises providing, for each predicted event in the computed one or more predicted events, a value indicating a quantity of groups in the plurality of groups that include the reference parameter and the predicted event. 

 
10.  The method of claim 1, further comprising: receiving a user-defined  specification of a plurality of different event types to be indexed, wherein indexing the log data comprises generating indexed groups comprising events included in the user-defined specification of a plurality of different event types to be indexed. 


4.	Claims 11, 13-19 computing system version of the method claims 1-10, which are similar to claims 11-20 of ‘638 thus are rejected on the same ground.
5.	Claim 20 recite non-transitory computer storage media version of the method claim 1, which are similar to claim 21 of ‘638 thus are rejected on the same ground.
	Claims 1, 3-11, 13-20 of the instant application recite broader and similar version of claims 1-21 of patent No. 10,423,638.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  
Response to Arguments
6.	The amendments to the Specification and to claims 1, 3-11, and 13-20 have been considered.  The objection to the Specification has been withdrawn.  However, the Double Patenting rejection has been maintained as to no TD filed.  
7.	In view of the Applicant’s amendments, the rejections under 35 U.S.C. § 102(a)(1) as being anticipated by Hochstein have been withdrawn.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153